DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
The examiner has made some determinations as to how the claims are to be interpreted, in the realm of distributed monitoring in a broad network environment that may include environmental or event detection sensors.  It is interpreted by BRI that other measures of health (load or resource utilization) may also apply.  Some discussion has occurred as to whether other systems such as heartbeat systems might apply to the claims.  If this is incorrect (i.e. if the system involves nodes physically tied to each other), the applicant should amend the claims so as to better use terms of art and to explain the relationships and methods of detection.
The examiner is also studious of the particular construction of “X unit configured to Y”, a common variant of “means plus function.”  The examiner has determined that the applicant does not desire a means plus function and that there is no 112 6th / 112 f issue at this time.  However, the applicant may wish to consider such a possibility and either claim or avoid “means plus function” language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sohail (10,097,572).
For claim 1, Sohail teaches a networking system (abstract; background, summary and claims; col. 2, line 25 – col. 3, line 5) comprising a plurality of nodes connected with each other by a communication network (Fig. 1; col. 3, lines 5-15; anomalous detection in IoT system), wherein each node comprises:
a data-driven processor (col. 3, lines 30-40; microcontroller) including a self-synchronous pipeline (col. 7, line 5 – col. 8, line 25);
a power circuit configured to supply a power to the data-driven processor (col. 3, lines 30-40; power management module);
a consumption current detection unit (col. 3, lines 15-20; power consumption monitoring and reporting module) configured to detect a consumption current in the data-driven processor (col. 3, lines 40-65);
a reception unit configured to receive data from other nodes (col. 3, lines 20-30; system admin manager; alt col. 3, line 65 – col. 4, line 15; network for trading info, sensors, storage); and
an abnormality discrimination unit (col. 3, lines 20-30; anomalous detection) configured, when a cumulative consumption current at the time of processing the data received from the other node is out of a range of current values estimated in advance (col. 5, line 35 – col. 6, line 10) based on an event at the other node (col. 9, lines 35-50), to discriminate the other node as abnormal (col. 6, lines 20-40).
For claim 2, Sohail teaches that a data discarding unit configured, when the reception unit receives data from a node discriminated as abnormal by the abnormality discrimination unit, to 
For claim 3, Sohail teaches wherein a configuration to transmit and receive information for a life-and-death monitoring of each node via the network to discriminate the abnormality is not provided (col. 11, line 40 – col. 12, line 10; no forms of active monitoring occur until the measuring is done).
For claim 4, Sohail teaches comprising a range of current values estimated in advance (col. 10, lines 10-55) based on a total amount of the events (col. 5, line 35 – col. 6, line 10; col. 8, lines 40 – col. 9, line 5).
For claim 5, Sohail teaches comprising a range of current values estimated in advance based on a cycle of the event (col. 9, lines 5-35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445